Citation Nr: 1529364	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as status post decompression for spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

The Virtual VA paperless claims processing system contains the transcript from the May 2013 Travel Board hearing and VA treatment records dated from October 1999 to April 2011.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed service connection for a cervical spine disability.  Specifically, he claimed that in approximately 2004 or 2005, his service-connected right knee gave way and he fell, injuring his cervical spine.  He has also contended that his cervical spine disability may be related to his service-connected bilateral knee disabilities and/or his service-connected lumbar spine disability.

In a VA examination dated in June 2010, the VA examiner noted that the Veteran had complaints of neck pain for at least 10 years; however, the incident with his right knee giving way and causing him to fall occurred approximately five to six years ago.  The examiner explained that this fall "reinjured his neck."  The examiner found that it was less likely as not that the Veteran's knee instability was associated with a fall that aggravated or increased the symptoms in his neck because the neck symptoms existed prior to the fall.  The examiner found that it was less likely that this fall aggravated the Veteran's neck because most of the findings on the magnetic resonance imaging (MRI) and X-ray imaging were of longstanding duration.  The examiner concluded that the Veteran's cervical spine disability was not secondary to the unstable right knee.

At the Veteran's Travel Board hearing in March 2013, the Veteran testified that the examiner confused the information he reported regarding his neck injury.  He claimed that the examiner incorrectly found that his neck injury began 10 years prior.  The Veteran explained that he told the examiner that his knee started bothering him approximately ten years ago.  The Veteran indicated that he also told the examiner that approximately five to six years prior, his right knee buckled, and he fell and injured his neck; however, he did not seek medical treatment for his neck until many years later.  At the Veteran's Travel Board hearing, he also raised a new theory of entitlement.  He claimed that his service-connected bilateral knee disabilities and/or his service-connected back disability may have also caused or aggravated his cervical spine disability.  In light of the foregoing, the Veteran should be afforded another VA examination with an opinion addressing the etiology of the Veteran's cervical spine disability, to specifically include whether the Veteran's cervical spine disability was caused or aggravated by his service-connected knee and/or back disabilities, to include a fall due to the service-connected right knee disability in approximately 2004 or 2005.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for his cervical spine disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the development has been completed, the 
	Veteran should be afforded an appropriate VA 
	examination to determine the nature and etiology of 
	his cervical spine disability.  The claims folder, 
	including a copy of this remand, must be made 
	available to the examiner, and the examiner must 
	review the entire claims file in conjunction with the 
	examination.  

		The examiner is asked to provide an opinion as 
		to whether it is at least as likely as not (50 
		percent or better probability) that any 
		diagnosed current cervical spine disability was 
		caused or aggravated by any of the Veteran's 
		service-connected disabilities, to specifically 
		include his service-connected right knee 
		disability, left knee disability, and/or lumbar 
		spine disability.

	The examiner should specifically address the 
	Veteran's contentions that he injured his cervical 
	spine when his service-connected right knee buckled, 
	causing him to fall. 

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

3.   After the development has been completed to the 
	extent possible, adjudicate the claim of entitlement to 
	service connection for a cervical spine disability.  If 
	the benefit sought remains denied, furnish the Veteran 
	and his representative a supplemental statement of the 
	case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




